Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 17, 1999, convicting him of criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mengano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.